J-S63044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: J.C.W., JR., A MINOR          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 868 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                     No(s): CP-05-DP-0000022-2016

 IN RE: J.C.W., JR., A MINOR          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 869 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                     No(s): CP-05-DP-0000022-2016,
                           No. 10 Adoption 2017
J-S63044-18


 IN RE: S.J.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 870 WDA 2018

                Appeal from the Order Dated May 14, 2018
    In the Court of Common Pleas of Bedford County Orphans' Court at
                         No(s): 9 Adoption 2017

 IN RE: S.J.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 871 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                      No(s): DP-23 for the year 2016

 IN RE: C.J.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 872 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                    No(s): No. DP-24 for the year 2016




                                 -2-
J-S63044-18


 IN RE: C.J.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 873 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                         No(s): 12 Adoption 2017

 IN RE: D.E.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 874 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                          No(s): DP- 25 - 2016

 IN RE: D.E.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 875 WDA 2018

                Appeal from the Order Dated May 14, 2018
    in the Court of Common Pleas of Bedford County Orphans' Court at
                         No(s): 11 Adoption 2017




                                 -3-
J-S63044-18


BEFORE:      OTT, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED DECEMBER 12, 2018

        Appellant, J.C.W. (“Father”), files these consolidated appeals from the

orders dated May 14, 2018,1 in the Bedford County Court of Common Pleas,

granting the petitions of Bedford County Children and Youth Services

(“BCCYS”) and involuntarily terminating his parental rights to his dependent

children, sons, J.C.W., Jr., born in October 2013, S.J.W., born in August 2012,

and C.J.W., born in September 2011, and daughter, D.E.W.,2 born in

November 2006 (collectively, the “Children”), pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).3 Father further appeals from

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  The subject orders were dated May 14, 2018. While the docket reflects a
filed date of May 24, 2018, there is no notation on the docket that notice was
given and that the orders were entered for purposes of Pa.R.C.P. 236(b). See
Frazier v. City of Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999)
(holding that “an order is not appealable until it is entered on the docket with
the required notation that appropriate notice has been given”); see also
Pa.R.A.P. 108(a) (entry of an order is designated as “the day on which the
clerk makes the notation in the docket that notice of entry of the order has
been given as required by Pa.R.C.P. 236(b)”.). Thus, the orders were not
entered and the appeal period not triggered. Although we consider the matter
on the merits, we caution the Clerk of the Court of Common Pleas of Bedford
County as to compliance with the rules with regard to the entry of orders.

2 Father is the adoptive father of D.E.W. See Exhibit 1, 1/2/18, at 2; see
also N.T., 1/2/18, at 46.

3 By the same orders, the trial court involuntarily terminated the parental
rights of the Children’s mother, L.C., (“Mother”). Mother has not filed an
appeal of these orders.




                                           -4-
J-S63044-18



the orders dated May 14, 20184 changing the Children’s permanency goal to

adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.5 After review, we

affirm as to C.J.W. and D.E.W., vacate as to J.C.W., Jr., and S.J.W., and

remand for further proceedings consistent with this memorandum.

       The family became known to BCCYS in March 2015 due to issues of

substance abuse, and remained active with BCCYS throughout 2015 and into

2016 due to continued issues of substance abuse, unstable housing, domestic

violence, and parenting skills. Order of Adjudication and Disposition – Child

Dependent, 3/24/16,6 Findings of Fact.           The Children were removed from
____________________________________________


4Again, there is no notation on the docket that notice was given and that the
orders were entered for purposes of Pa.R.C.P. 236(b). See Frazier, 557 Pa.
at 621, 735 A.2d at 115; see also Pa.R.A.P. 108(a). Thus, the orders were
not entered and the appeal period not triggered.

5 We note that Father does not reference the goal change in the statement on
his notices of appeal. Rather, Father indicates the termination of his parental
rights only. However, Father attaches the docket entries for the permanency
review orders in which the goal was changed to adoption.

 Further, as the trial court entered separate orders changing the Children’s
goal to adoption, Father improperly filed only one notice of appeal and one
concise statement of errors complained of on appeal from the orders as to
each child. See Pa.R.A.P. 341, Note (“Where, however, one or more orders
resolves [sic] issues arising on more than one docket or relating to more than
one judgment, separate notices of appeal must be filed.”). Because we
discern no prejudice arising from this procedural misstep, we decline to quash
or dismiss Father’s appeal. We, however, recognize our Supreme Court’s
recent decision in Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969,
977 (2018) (holding, “[P]rospectively, where a single order resolves issues
arising on more than one docket, separate notices of appeal must be filed for
each case.”) (Emphasis added).

6Given the issue as to entry of orders on the docket, we reference all orders
by order date.

                                           -5-
J-S63044-18



parental care by emergency order dated and entered March 17, 2016. Order

for Emergency Protective Custody, 3/17/16.       Subsequent to shelter care

orders dated March 18, 2016, and filed March 22, 2016, maintaining their

commitment, the Children were adjudicated dependent by order dated March

24, 2016, and filed March 29, 2016. Shelter Care Order, 3/22/16; Order of

Adjudication and Disposition – Child Dependent, 3/24/16.       Specifically, in

adjudicating the Children dependent, the court noted as follows in its Findings

of Fact:

      On March 17, 2015, BCCYS received a report regarding drug
      use/abuse by the [Children’s] parents [] and other household
      members [].

      [BCCYS] began an intake assessment of the family and since
      March, 2015, the children moved from place to place staying with
      various family members and one parent or the other as the
      parents split up and got back together.

      On November 18, 2015, [BCCYS] made a referral for Family
      Guidance through Independent Family Services. The family has
      not been actively participating in the services.

      The children have not had a stable home environment and several
      of the caregivers that the parents have left the children with are
      known drug users and/or individuals who have lost custody of
      their own children due to various reasons known to the agency.

      The mother has entered drug treatment on multiple occasions, but
      has not completed any program successfully.

      Law enforcement has been called to the residence several times
      for various issues and multiple reports from multiple sources have
      reported drug and alcohol concerns, domestic violence concerns,
      and lack of parenting skills of the parents.

      In September 2015, assault charges were filed on the father for
      an incident involving the mother.



                                     -6-
J-S63044-18


        On January 8, 2016, [BCCYS] received a report that one of the
        minor children witnessed the mother giving herself a shot in the
        foot and elbow.

        On February 24, 2016, the mother [] admitted to caseworker, Joy
        Bowser[,] that she had been snorting heroin. [BCCYS] requested
        that the mother enter a treatment program. Then, on February
        26, 2016, the mother reported that she was attempting to set up
        an appointment with Twin Lakes.

        On March 3, 2016, [BCCYS] made a home visit and spoke with the
        father []who reported that he was going to pick up the mother on
        March 4, 2016 from Pyramid in Altoona as she had entered
        treatment there approximately one week prior. Within a week of
        the mother[] returning from treatment, law enforcement was at
        the residence again as a result of an altercation between the
        parents. No charges were filed against either parent, but the
        father left the residence and went to State College with two (2) of
        the children.

        On March 15, 2016, the caseworker attempted a home visit and
        there was no answer. The mother texted the caseworker stating
        that she had an appointment set up with Twin Lakes.

        On March 16, 2016, it was reported that the mother was using
        heroin on March 15, 2016 and was vomiting when the CYS worker
        visited and no one answered the door. The mother dropped the
        children off with known drug users and went to the hospital for
        treatment for being sick the night before.

Order of Adjudication and Disposition – Child Dependent, 3/24/16, Findings of

Fact.

        Permanency review hearings were held on August 23, 2016, February

7, 2017, and July 20, 2017.         Throughout these reviews, the trial court

maintained the Children’s commitment, and permanency goal.              Father’s

progress toward remedying the circumstances causing the children to be

placed was consistently noted as minimal. See Permanency Review Orders,

8/23/16; Permanency Review Orders, 2/7/17; Permanency Review Orders,


                                       -7-
J-S63044-18



7/20/17.     Notably, Father’s visitation remained supervised and then was

suspended due to continued substance abuse issues and domestic violence.7

Notes of Testimony (“N.T.”), 11/15/17, at 6-8, 13-17, 33-35, 53, 57; see

also Exhibit 12, 5/14/18.

       BCCYS filed petitions for goal change and to terminate Mother’s and

Father’s parental rights on July 11, 2017.               The court held combined

termination/goal change hearings on January 2, 2018 and May 14, 2018. In

support of its petitions, BCCYS presented the testimony of: Terry O’Hara,

Ph.D., licensed psychologist, who conducted individual evaluations with regard

to Mother and Father and interactional evaluations of the children with Mother

and Father and with their respective resource parents;8 Dennis Williamson,

Family     Counseling     and    Training      Associates,   who   conducted   anger

management sessions with Father; Cheryl Ward, licensed professional

counselor, Cornerstone Community Services, who provided individual and

group counseling services to Father through Bedford County Mental




____________________________________________


7 Testimony was presented of a physical altercation occurring between Mother
and Father on September 1, 2017 and an unsuccessful attempt to get Father
to take a drug test on November 7, 2017. N.T., 5/14/17, at 69-70; N.T.,
11/15/17, at 6-8, 13-17.

8 All four children were placed with paternal relatives. At the time of the
hearing, J.C.W., Jr. and S.J.W. were placed together, and C.J.W. and D.E.W.
were each placed separately. N.T., 1/2/18, at 7-8.




                                           -8-
J-S63044-18



Health/Mental Retardation Agency9; Deborah Kissel, program director and

master’s level clinician, Independent Family Services (“IFS”); Jessica Thomas,

drug and alcohol counselor, Twin Lakes;10 and Natasha Crissey, caseworker,

BCCYS. BCCYS additionally presented Exhibits 1 and 2 on January 2, 2018,

and Exhibits 1 through 12 on May 14, 2018, which were admitted without

objection.    N.T., 5/14/18, at 78-81.         Mother and Father were present and

represented by counsel. Father testified on his own behalf. The Children were

represented by a guardian ad litem, Carol Ann Rose, Esquire, who had been

involved throughout the dependency proceedings. Further, pursuant to order

dated October 10, 2017, the two older children, C.J.W. and D.E.W., were also

appointed separate legal counsel, Gerald M. Nelson, Esquire, to represent their

legal interests.11 Both Attorney Rose and Attorney Nelson participated in the

relevant hearings with regard to termination and goal change.

        By orders dated May 14, 2018, the trial court involuntarily terminated

the parental rights of Father to the Children pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b), and changed the permanency goal to

adoption. On June 5, 2018, Father, through appointed counsel, filed timely

____________________________________________


9Bedford-Somerset Mental Health/Mental Retardation Agency is now known
as Bedford-Somerset Developmental & Behavioral Health Services.

10   Ms. Thomas testified as to counseling services provided to Mother.

11 Attorney Rose requested the court appoint separate legal counsel for the
two older children, suggesting a conflict between their best interests and legal
interests, but expressed no conflict as to the younger two children. N.T.,
5/14/18, at 120; N.T., 10/10/17, at 5-6.

                                           -9-
J-S63044-18



notices of appeal, as well as concise statements of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court

consolidated on June 26, 2018. Thereafter, by order dated July 2, 2018, and

entered July 3, 2018, the trial court directed this Court to the transcript

containing its findings and conclusions for purposes of Pennsylvania Rule of

Appellate Procedure 1925(a).

      On appeal, Father raises the following issues for our review:

      A. Whether the trial court erred/abused its discretion in
      determining Petitioner had shown clear and convincing evidence
      for changing the goal to adoption, as such a finding was not in the
      children’s best interest, and not supported by the record?

      B. Whether the trial court erred/abused its discretion by
      determining there was clear and convincing evidence pursuant to
      23 Pa C.S.A. §2511(a)(1) as the evidence did not show the Father
      relinquished parental claim or refused to perform parental duties?

      C. Whether the trial court erred/abused its discretion by
      determining the requirements of §2511 (a)(2), (a)(5) and (a)(8)
      were met by clear and convincing evidence, as the evidence was
      insufficient to show that the conditions and the causes of the
      incapacity to parent were continuing or not likely to be remedied?

Father’s Brief at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of

                                    - 10 -
J-S63044-18


      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
      Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.




                                     - 11 -
J-S63044-18



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

        However, prior to addressing the merits of Father’s appeal, we must first

address the Children’s statutory right to counsel. This Court has held that we

will address sua sponte the failure of an orphans’ court to appoint counsel

pursuant to 23 Pa.C.S.A. § 2313(a).12 See In re K.J.H., 180 A.3d 411, 413

(Pa.Super. 2018). Our Supreme Court, in In re Adoption of L.B.M., 639 Pa.

428, 441-42, 161 A.3d 172, 180 (2017) (plurality), held that Section 2313(a)

requires that counsel be appointed to represent the legal interests of any child
____________________________________________


12   Section 2313 provides, in relevant part:

        § 2313. Representation.

        (a)   Child.--The court shall appoint counsel to represent the
              child in an involuntary termination proceeding when the
              proceeding is being contested by one or both of the parents.
              The court may appoint counsel or a guardian ad litem to
              represent any child who has not reached the age of 18 years
              and is subject to any other proceeding under this part
              whenever it is in the best interests of the child. No attorney
              or law firm shall represent both the child and the adopting
              parent or parents.

                                               ...




                                          - 12 -
J-S63044-18



involved in a contested involuntary termination proceeding. The Court defined

a child’s legal interests as synonymous with his or her preferred outcome and

distinct from a child’s best interests, which must be determined by a court.

Id. at 432, 174-75.13 Since L.B.M., this Court has clarified the requirements

counsel must meet in order to provide adequate representation in termination

matters. See In re Adoption of T.M.L.M., 184 A.3d 585, 587-91 (Pa.Super.

2018).    Further, in finding that the trial court did not err in allowing the

children’s guardian ad litem to act as their sole representative during the

termination proceeding because, at two and three years old, they were

incapable    of   expressing     their   preferred   outcome   of   the   termination

proceeding, our Supreme Court set forth that a conflict did not exist if the

child in question is too young or non-communicative such that their preference

is not discernable.      In re T.S., ___ Pa. ___, 192 A.3d 1080, 1089-1090

(2018).     The Court reasoned, “As a matter of sound logic, there can be no

conflict between an attorney’s duty to advance a subjective preference on the

child’s part which is incapable of ascertainment, and an attorney’s concurrent

obligation to advocate for the child’s best interests as she understands them

to be.” Id. at 1090. As such, the Court held, “. . .[I]f the preferred outcome

of the child is incapable of ascertainment because the child is very young and

pre-verbal, there can be no conflict between the child’s legal interests and his
____________________________________________


13This requirement was additionally extended to dependency matters. See
In re J’K.M., 191 A.3d 907 (Pa.Super. 2018) (reversing order denying
appointment of a separate counsel for dependency proceedings where there
was a conflict between the child’s best interests and legal interests).

                                          - 13 -
J-S63044-18



or her best interests; as such, the mandate of Section 2313(a) of the Adoption

Act that counsel be appointed ‘to represent the child,’ 23 Pa.C.S.[A.] §

2313(a), is satisfied where the court has appointed an attorney-guardian ad

litem who represents the child’s best interests during such proceedings.” Id.

at 1092-93.

      Here, Attorney Rose indicated that she spoke with C.J.W. and D.E.W.

and, as they desired to maintain contact with Mother and Father, she

requested the appointment of separate legal counsel on their behalf. N.T.,

10/10/17, at 5-6. Attorney Nelson was thereafter appointed to represent the

legal interests of C.J.W. and D.E.W. However, Attorney Rose stated that she

did not speak with J.C.W., Jr. and S.J.W. Id. J.C.W., Jr. and S.J.W. were four

and five years old, respectively, at the time, approximately three months prior

to the first termination/goal change hearing. There is no indication that their

preferred outcome was not able to be ascertained. There is no indication that

they were not communicative and unable to provide at least some input as to

their preferred outcome.   In re T.S., ___ Pa. ___, 192 A.3d at 1092-93.

Further, the record contains no clear indication of J.C.W., Jr.’s and S.J.W.’s

preferences. While Dr. O’Hara indicated a positive relationship and affection

between Father and the Children, the interactional evaluation conducted by

Dr. O’Hara suggested a positive relationship between J.C.W., Jr., and S.J.W.




                                    - 14 -
J-S63044-18



and their foster mother.14 See Exhibit 1, 1/2/18, at 38-39; see also N.T.,

1/2/18, at 23.

        Accordingly, we are constrained to vacate the orders as to J.C.W., Jr.,

and S.J.W. in this matter, and remand for further proceedings. See T.M.L.M.,

184 A.3d at 587-91 (vacating and remanding for further proceedings where

the attorney admitted she did not interview the six-year-old child to ascertain

the child’s preferences); see also In re Adoption of M.D.Q., 192 A.3d 1201

(Pa.Super. 2018) (vacating and remanding where the record does not indicate

that counsel attempted to ascertain the children’s preferences and the record

does not reflect the children’s legal interests); see also In re Adoption of

D.M.C., 192 A.3d 1207 (Pa.Super. 2018) (vacating and remanding where the

record was unclear in what capacity attorney had been appointed to represent

children and whether attorney had ascertained children’s legal interests prior

to hearing); see also L.B.M., 161 A.3d at 183 (majority of court holding

deprivation of child’s right of counsel is structural error not subject to harmless

error analysis).
____________________________________________


14   Dr. O’Hara noted as follows:

        The boys exhibited several components of security in their
        relationship with [their foster mother]. They were well-behaved
        throughout the evaluation, happily entered into the evaluation
        room with [their foster mother], referred to her as “Mom,”
        excitedly interacted with her, smiled, showed curiosity, were
        verbal and vocal, and frequently directed themselves to their
        great-paternal aunt. . . .

Exhibit 1, 1/2/18, at 39.


                                          - 15 -
J-S63044-18



      On remand, the orphans’ court shall appoint separate legal-interests

counsel for J.C.W., Jr., and S.J.W. Such counsel must attempt to ascertain

J.C.W., Jr., and S.J.W.’s preferred outcomes as to Father by directly

interviewing them, following their direction to the extent possible, and

advocating in a manner that comports with their legal interests.        Counsel

should discern from J.C.W., Jr., and S.J.W. whether they prefer adoption by

their foster parent if the adoptive family does not support continued contact

with Father.   If J.C.W., Jr., and S.J.W. are unable to express clearly their

position as to Father or direct counsel’s representation to any extent, counsel

shall notify the court.   We observe that J.C.W., Jr., and S.J.W. may have

differing preferred outcomes as to Father, in which case counsel shall inform

the court, and the court shall appoint additional legal-interests counsel, so

that each child is represented separately, and conduct further proceedings

consistent with this memorandum.

      Once a preferred outcome is identified, counsel shall notify the orphans’

court whether termination of Father’s parental rights is consistent with J.C.W.,

Jr., and S.J.W.’s legal interests. If J.C.W., Jr., and S.J.W.’s preferred outcome

is consistent with the result of the prior termination/goal change proceedings,

the court shall re-enter its May 14, 2018 orders as to Father. If the preferred

outcome is in conflict with the prior proceedings, the court shall conduct a new

termination/goal change hearing as to Father only to provide J.C.W., Jr., and

S.J.W.’s legal counsel an opportunity to advocate on behalf of their legal

interests.   See T.M.L.M., 184 A.3d at 591 (ordering that trial court shall

                                     - 16 -
J-S63044-18



conduct a new hearing only if it serves the “substantive purpose” of providing

the child with the opportunity to advance his legal interests through new

counsel).

      We therefore proceed to the merits of the termination and goal change

orders as to C.J.W. and D.E.W.       In the case sub judice, the trial court

terminated Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b). We have long held that, in order to affirm a termination

of parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a), as well as Section 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze the court’s

termination orders pursuant to subsections 2511(a)(8) and (b), which provide

as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                     ...

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                     ...

          (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as


                                     - 17 -
J-S63044-18


         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), and (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(8).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or more
      from the date of removal; (2) the conditions which led to the
      removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super. 2003).

      Once the twelve-month period has been established, the court must

next determine whether the conditions that led to the child’s removal continue

to exist, despite the reasonable good faith efforts of the agency supplied over

a realistic period.   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003). The

“relevant inquiry in this regard is whether the conditions that led to removal

have been remedied and thus whether reunification of parent and child is

imminent at the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super.

2009). “Notably, termination under Section 2511(a)(8)[] does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that




                                     - 18 -
J-S63044-18



led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa.Super. 2006) (citations omitted) (emphasis in original).15

       In the case at bar, Father’s challenge to Section (a)(8), as well as

Sections (a)(2) and (a)(5), relates to the conditions which led to the removal

or placement of the Children. Father asserts that the circumstances which led

to the placement of the Children, which included unstable housing, domestic

violence, mental health/anger management concerns, and a lack of parenting

skills, were remedied or were in the process of being remedied. Father’s Brief

at 15-19. Father argues,

              [Father] submits the conditions that [led] to the placement
       of his children, unstable housing, domestic violence between the
       parents, anger/mental health issues, and lack of parenting skills,
       had been remedied, or were in the process of being remedied.

             At the time of the second hearing regarding the Petitions,
       [Father] had maintained a 2 bedroom residence for nearly a year.
       He has maintained the rental and kept the utilities current out of
       his own pocket. Service providers agreed it was [] stable and
       appropriate.

             As to [Father]’s mental health and anger management
       issues, the majority of the testimony showed he no longer had the
       need for treatment. Dr. Terry O’Hara, who performed evaluations
       of the parents and children, noted there were diagnoses of major
       depressive disorder, explosive disorder, and cyclical mood
____________________________________________


15  We observe that Sections 2511(a)(8) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
relevant child or children. However, the needs and welfare analysis required
by Section 2511(a)(8) is distinct from the needs and welfare analysis required
by Section 2511(b), and must be addressed separately. See In re C.L.G.,
956 A.2d 999, 1009 (Pa.Super. 2008) (en banc) (“[W]hile both Section
2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and welfare
of the child,’ . . . they are distinct in that we must address Section 2511(a)
before reaching Section 2511(b).”)

                                          - 19 -
J-S63044-18


     disorder from collateral source information he received. However,
     he agreed there were limitations to his opinions because he was
     unable to contact the collateral sources directly. Furthermore,
     while he did make a diagnosis of alcohol use disorder, he could
     only state there was some evidence of the other mental health
     conditions, but not enough for a diagnosis.

            As for anger management, [Father] completed the
     introductory phase of the course conducted by Dennis Williamson,
     and attended three additional sessions after that. He recognized
     what he needed work on. He was able to learn techniques at
     controlling anger, and seemed to exhibit understanding. [Father]
     testified that he practiced making good choices, and keeping
     himself occupied. However, his employment made it difficult to
     continue with the counseling, when he was working 6-7 days a
     week. He also noted difficulties in paying for the course, as he
     had paid $500 for the sessions he did attend, which was not the
     whole course.

            Moreover, there was no indication [Father] had a continued
     need for mental health counseling. It appears the main source of
     his frustrations, [sic] was the acrimony in his relationship with the
     children’s mother, L.C., as it was noted by several service
     providers. However, the evidence presented at the hearing was
     that the parents had ended their relationship months ago, and no
     longer had any contact. [Father] testified he does not speak to
     the mother. The CYS caseworker testified the children were never
     injured in the care of their parents. Cheryl Ward, who provided
     individual counseling to [Father] agreed that he was not a danger
     to himself or others. Thus, the contention that [Father]’s mental
     health was a continued barrier to the return of his children is
     baseless.

            [Father] had also made progress in developing parenting
     skills. [Deborah] Kissel, from Independent Family Services,
     testified that the parents’ participation in services was cyclical.
     However, she also noted that [Father] demonstrated
     understanding of “relevant parenting points[,”] but not the hands
     on application of the skills. [Father] submits the evidence shows
     he did apply the parenting skills learned in the program, when he
     was able to. Unfortunately, his contact with his children was
     limited to phone calls by court order, which was prompted by past
     domestic violence between the parents, and drug use on the part
     of the mother. Had [Father] been able to continue to visit with
     his children, he could have successfully demonstrated his

                                    - 20 -
J-S63044-18


     parenting skills. In the limited contact he did have after October
     10, 2017, during the evaluation with Dr. O’Hara, there were some
     difficulties noted, but also “positive parenting skills.” Dr. O’Hara
     observed that [Father] encouraged sharing between the children,
     exhibited affection, and praised the children.

            Therefore, based on the foregoing, [Father] requests that
     this Honorable Court find he had remedied or made progress in
     alleviating the conditions leading to placement, and any evidence
     to the contrary was insufficient to grant the termination petitions.

Id. at 15-19 (citations to record omitted). We disagree.

     A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(8).        The record substantiates that the

C.J.W. and D.E.W. have been removed from parental care for a period

exceeding twelve months and that the reasons for removal persisted. C.J.W.

and D.E.W. had been in care for over twelve months, having been removed

from parental care on March 17, 2016. N.T., 5/14/18, at 61, 68, 73.

     Further, the evidence reveals that the conditions which led to the C.J.W.

and D.E.W.’s placement had not been remedied.           Directly to this point,

Natasha Crissey, BCCYS caseworker, testified that the circumstances that

resulted in the removal of the children continued to exist.        Id. at 68.

Specifically, the record reveals that Father failed to complete anger

management counseling.     As testified by Dennis Williamson, who provided

anger management sessions to Father, Father “dropped out” of his continued

therapy that was scheduled to occur every two weeks after only three

sessions. N.T., 1/2/18, at 57-58; see also Exhibit 2, 1/2/18. Additionally,

Father was inconsistent in his attendance of individual mental health

counseling, resulting in closure of his case. N.T., 5/14/18, at 10. Moreover,

                                    - 21 -
J-S63044-18



as indicated by Deborah Kissel, program director of IFS, Father’s participation

with the program was not consistent, but was “cyclical.”16 Id. at 19-20. Thus,

Ms. Kissel concluded that Father “failed to alleviate or address the concerns

that initiated the services.” Id. at 20. While recognizing some progress as to

housing, she expressed issues as to parenting as observed in supervised

visitation, anger management, and mental health treatment. Id. at 24-26.

       Likewise, the record supports the trial court’s finding that terminating

Father’s parental rights would best serve the needs and welfare of the

children. At the time of the conclusion of the relevant hearings, C.J.W. and

D.E.W. had been in care for over two years. Id. at 62. During this time,

Father’s visitation remained supervised until suspended in October 2017 and

has remained suspended.17, 18 Id. at 61, 73-74; see also Exhibit 12, 5/14/18;

see also Order, 10/10/17. Further, and significantly, Dr. Terry O’Hara opined

that Father was not in a position to adequately provide for the children’s needs

and welfare. Dr. O’Hara stated:

             Q. And then, Doctor, with regard to [Father], do you believe
       that based on your evaluations and information that was provided

____________________________________________


16IFS provided family guidance services “focused on parenting, home
management, drug and alcohol treatment, domestic violence, as well as
mentoring services for [D.E.W.]” N.T., 5/14/18, at 16-17.

17As recounted by Ms. Crissey, visitation remained supervised at the request
of the service provider due to lack of “significant progress to warrant
unsupervised.” N.T., 5/14/18, at 61-62.

18Father testified as to one unsupervised visit with the children. Id. at 101-
02.

                                          - 22 -
J-S63044-18


     to you that [Father] is in a position at the present time to
     adequately care for the children’s needs and welfare?

           A. No, I do not have sufficient evidence of that.

           Q. And can you summarize for the [c]ourt the reasons for
     that particular opinion?

           A. Yes. And I should say that this applies to [Mother], as
     well. I think [Mother] and [Father] both very much care for the
     children and care deeply about the children as well. I think that’s
     true for both of them.

            But with regard to [Father], he takes no responsibility for
     his circumstances and that’s problematic as given his concerns
     which I’ll outline. I don’t have evidence that he’s willing to make
     substantive changes and really address a lot of the long[-
     ]standing concerns which include mental health issues, substance
     abuse, significant alcohol abuse, and there are also anger
     management issues. So, there’s evidence from the collateral
     source, which I referenced earlier, Bedford Somerset
     Developmental and Behavioral Health Services[,] that [Father]
     has been diagnosed with major mental illness which includes
     major depressive disorder. Major depressive disorder refers to
     several periods where a person is really unable to function
     because of such a high level of depression. And so, diagnostically
     speaking the depression is so significant that it truncates one to
     (unintelligible) function and that would – that potentially could
     effect [sic] parenting, as well.

            At the time of my evaluation of [Father] he lived in a two[-
     ]bedroom residence.        He acknowledged three incidents of
     domestic violence in his nine-year relationship with [Mother],
     although there’s been significant allegations that the incidents
     were much more intensive and frequent. He also acknowledged
     that he lacked stability when the children were first placed. He
     acknowledged living with [Mother] in a “drug house” for a time.
     He also acknowledged simple assault as a juvenile. And then he
     has a variety of criminal activity as an adult including fleeing an
     officer in 2015, two contempt convictions in 2014, pleading no
     contest to simple assault in 2015, harassment in 2012, and retail
     theft in 2016. These are concerning issues that starting with as
     [a] juvenile[,] there’s evidence of criminal activity for [Father], in
     conjunction with violating conditions of a PFA and the contempt
     convictions as well. So, under supervision there’s evidence that
     he’s done poorly as well.

                                    - 23 -
J-S63044-18


             He acknowledged continuous [sic] in returning to the
      relationship with [Mother], although from his report, he states
      that she’s an addict and that she fabricates allegations against
      him. There’s evidence of alcohol abuse with regard to [Father]
      from his disclosures to Bedford[,] for example. He’s on probation
      at this point and his IQ score was actually in the borderline area
      as well, so there is evidence of some intellectual deficits for
      [Father].

            And then in conjunction with these main concerns, I don’t
      have any evidence that [Father] has sufficiently or appropriately
      addressed his anger management issues and his domestic
      violence, nor his mental health issues and his alcoholic abuse
      history. So, there would be concerns from my perspective if the
      children would be at risk for exposure domestic violence,
      expos[ure] to anger management issues, exposure to substance
      abuse and criminal activity, if they were to be returned to their
      father’s care this time.

             During the interactional evaluation involving the children
      and [Father], [Father] had a lot of difficulty controlling [C.J.W.]’s
      behavior. He lacks parental authority. He used (unintelligible) in
      an attempt to try to gain compliance from [C.J.W.] He lost his
      temper frequently, was very easily frustrated. There were a lot of
      parenting deficits noted with regard to [Father], as well. So, as a
      result of these factors I don’t have evidence that [Father] is in a
      position to appropriately care for the children’s needs and welfare.

N.T., 1/2/18, at 19-22. Consistent with Dr. O’Hara’s testimony, Ms. Crissey

indicated that termination would favor the Children’s needs and welfare. N.T.,

5/14/18, at 69.

      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.”   In re Adoption of R.J.S., 901 A.2d at 513.           Thus, we

conclude that the trial court did not abuse its discretion by involuntarily

                                     - 24 -
J-S63044-18



terminating Father’s parental rights to C.J.W. and D.E.W. pursuant to Section

2511(a)(8).   As noted above, in order to affirm a termination of parental

rights, we need only agree with the trial court as to any one subsection of

Section 2511(a) before assessing the determination under Section 2511(b),

and we, therefore, need not address any further subsections of Section

2511(a). In re B.L.W., 843 A.2d at 384.

      We next turn to whether termination was proper under Section 2511(b).

Father, however, failed to present any argument and/or discussion related to

subsection (b) in his brief.   As such, Father waived a challenge related to

subsection (b). See In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011),

appeal denied, 611 Pa. 643, 24 A.3d 364 (2011) (quoting In re A.C., 991

A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief fails to provide

any discussion of a claim with citation to relevant authority or fails to develop

the issue in any other meaningful fashion capable of review, that claim is

waived.”); see also In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa.Super.

2017). Nevertheless, had Father preserved a claim as to subsection (b), we

would find such a claim lacked merit.

      Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
      L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
      (1993)], this Court held that the determination of the child’s

                                     - 25 -
J-S63044-18


        “needs and welfare” requires consideration of the emotional bonds
        between the parent and child. The “utmost attention” should be
        paid to discerning the effect on the child of permanently severing
        the parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        However, our Supreme Court has stated that the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition, and that “[e]ven the most abused of children

will often harbor some positive emotion towards the abusive parent.” See In

re: T.S.M., 620 Pa. at 627, 71 A.3d at 267 (quoting In re K.K.R.-S., 958

A.2d 529, 535 (Pa.Super. 2008). The Supreme Court stated, “[t]he continued

attachment to the natural parents, despite serious parental rejection through

abuse and neglect, and failure to correct parenting and behavior disorders

which are harming the children cannot be misconstrued as bonding.”) See In

re: T.S.M., 620 Pa. at 629, 71 A.3d at 267 (quoting In re Involuntary


                                      - 26 -
J-S63044-18



Termination of C.W.S.M., 839 A.2d 410, 418 (Pa.Super. 2003) (Tamilia, J.

dissenting)).

      Moreover,

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).

      In the case sub judice, in determining that termination of Father’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the trial court stated as follows:

      Moving to the second part of the analysis, which is the best
      interest analysis with the kids. It’s clear there is an emotional
      bond, but our [c]ourts have long pointed out – I’ll quote one
      Supreme Court case here, [In re K.K.R.-S., 958 A.2d 529, 535
      (Pa.Super. 2008)]. The mere existence of a bond or attachment
      of a child to a parent will not necessarily result in denial of a
      termination petition. The -- let me see if I can find this – [In re
      C.L.G., 956 A.2d 999 (Pa.Super. 2008)] and that is that while the
      bond is a factor, an important factor to consider, the child’s
      housing needs, safety needs, and other needs must also be
      considered. I do find that you have obtained stable housing. That
      your current housing is stable and so is your employment. But
      these other needs have not been met. There is a bond with the
      children, but I don’t think that’s sufficient in this case, viewing the
      deficiencies of both parties to overcome that the best interest of

                                      - 27 -
J-S63044-18


        these children is [sic] unfortunately supports a change of goal to
        termination of parental right.

N.T., 5/14/18, at 140-41.

        Upon review, we again discern no abuse of discretion.     As explained

above, our review of the record confirms that terminating Father’s parental

rights will best serve the needs and welfare of C.J.W. and D.E.W. The record

supports the trial court’s finding that the children’s developmental, physical

and emotional needs and welfare favor termination of Father’s parental rights

pursuant to Section 2511(b).

        As observed, C.J.W. and D.E.W. have been in care over two years. N.T.,

5/14/18, at 61, 73.         Throughout this time, Father only had supervised

visitation, which was suspended and has remained suspended since October

2017.     Id. at 61, 73-74; see also Exhibit 12, 5/14/18; see also Order,

10/10/17.

        Notably, while Dr. O’Hara recognized that Father loved the Children and

suggested that the Children would experience harm as a result of the

termination of parental rights, Dr. O’Hara expressed that any harm to the

Children would be outweighed by permanency.19 N.T., 1/2/18, at 22-24. Dr.

O’Hara testified as follows:

        Q. Dr. O’Hara, you previous[ly] stated that both parents do love
        their children. In your opinion, if the parents[’] parental rights
        were [terminated], do you believe that there would be significant


____________________________________________


19Dr. O’Hara expressed that there should be ongoing contact between the
Children and parents if the parents are stable. N.T., 1/2/18, at 33.

                                          - 28 -
J-S63044-18


      detriment to the children as a result of the termination of their
      parental rights?

      A. I think that there would be some detriment for the children. I
      think the children did show positive, both with [Mother] and with
      [Father] but the foundational issue from my perspective is the lack
      of stability that [Father] shows and [Mother] shows at this time.
      Also, there’s good reason suggesting that if a child is in a secure
      and stable household where a child’s needs are being met and
      there’s warmth and a supportive presence towards a child, this
      mediates [sic] against a potential detriment to the child. So, I
      think in the case of [S.J.W.] and [J.C.W., Jr.], there’s good
      evidence from my perspective that the potential loss of the
      relationship would be mediated [sic] by the great level of care that
      they receive from [foster mother]. I would say the same about
      [C.J.W.] as well with regard to his paternal caregivers. And I think
      there is some evidence that [D.E.W.] has a connection with [foster
      mother].      I really hope that [foster mother] makes an
      improvement with regard to how she interacts with [D.E.W.]
      because I think [D.E.W.] has a lot of needs for affection and that
      sort of thing, which is a struggle for [foster mother] in my opinion.
      But overall[,] I think there’s a benefit the children would receive
      in a situation of stability and care would outweigh any potential
      detriment in the termination of parental rights for [Father] and
      [Mother].

Id.

      We further reiterate the opinion of Dr. O’Hara, set forth above, that

Father was not in a position to adequately care for the Children’s needs and

welfare. Id. at 19.

      Thus, as confirmed by the record, termination of Father’s parental rights

serves C.J.W. and D.E.W.’s developmental, physical and emotional needs and

welfare and was proper pursuant to Section 2511(b).          While Father may

profess to love the Children, a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. In re Z.P.,



                                     - 29 -
J-S63044-18



994 A.2d at 1121. At the time of the hearing, C.J.W. and D.E.W. had already

been in care for twenty-six months, and are entitled permanency and stability.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      Lastly, we turn to the question of whether the trial court appropriately

changed the permanency goal to adoption. In so doing, our standard of review

is the same abuse of discretion standard as noted above.            See In the

Interest of L.Z., ___ Pa. ___, 111 A.3d 1164, 1174 (2015) (citing In re

R.J.T., 608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)), for the proposition that

the abuse of discretion standard applies in a dependency matter; see also In

re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (“In cases involving a court’s

order changing the placement goal from “return home” to adoption, our

standard of review is abuse of discretion.”)

             Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)

                                      - 30 -
J-S63044-18


      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa.Super. 2011) (citations and quotation

marks omitted).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall determine
         one of the following:

                                    ...


            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

42 Pa.C.S.A. § 6351(f.1).

      In the case at bar, Father posits that it was not in the Children’s best

interests for the trial court to change the Children’s permanency goal to

adoption. Father’s Brief at 8-9. Father argues that the evidence suggests

that there in fact exists a “beneficial[] and strong” relationship between him

and the Children, in particular C.J.W. and D.E.W. Id. at 9. Father asserts,

            In the case at hand, it was noted during Dr. O’Hara’s
      testimony that it was evident that [Father] cares deeply for his
      children. He testified himself that his goal is to get them home.

                                     - 31 -
J-S63044-18


      He would be able to care for them, as he has support from his
      friends and family. Furthermore, Dr. O’Hara recognized the
      beneficial nature of the relationship, and recommended that there
      still be contact between the children and [Father], as long as he
      is stable. As noted under argument for section C herein, [Father]
      has demonstrated stability in housing, employment, and his
      mental health. Furthermore, at least two of the children would
      like to maintain the relationship. C.J.W. and D.E.W. informed their
      counsel [Father] calls regularly, and they look forward to the calls.
      C.J.W. would like to return and live with his father. At this point,
      D.E.W. only requested visits with her father. These statements
      from the children indicated the relationship is still beneficial, and
      strong. The goal of return to parent should not be abandoned,
      based on the circumstances noted above.              Thus, [Father]
      respectfully requests the lower court’s order be overturned on this
      basis.

Id. at 8-9 (citations to record omitted).

      However, upon review of the record, Father’s claim lacks merit. The

record reveals that a change of the permanency goal to adoption was in the

C.J.W. and D.E.W.’s best interests. C.J.W. and D.E.W. had been placed for

over two years. N.T., 5/14/18, at 61, 73. During such time, Father had not

obtained unsupervised visitation and his supervised visitation remained

suspended since October 2017.       Id. at 61, 73-74; see also Exhibit 12,

5/14/18; see also Order, 10/10/17.          Further, Father had not successfully

remedied the circumstances and conditions that led to the children’s

placement. Id. at 68-69. Moreover, as indicated, he was found to be unable

to adequately provide for the children’s needs and welfare. N.T., 1/2/18, at

19. As C.J.W. and D.E.W. are entitled to permanency and stability, the record

supports that a goal change was in their best interests. Accordingly, after

review of the record, we again discern no abuse of discretion, and conclude



                                     - 32 -
J-S63044-18



that the trial court properly changed the C.J.W. and D.E.W.’s permanency goal

to adoption.

     Based on the foregoing, we vacate the goal change orders and orders

terminating the parental rights of Father as to J.C.W., Jr., and S.J.W. and

remand for the appointment of separate legal-interests counsel. In addition,

because we conclude that the orphans’ court did not abuse its discretion by

changing the permanency goal and terminating the parental rights of Father

as to C.J.W. and D.E.W., we affirm those orders.

     Orders affirmed as to C.J.W. and D.E.W.; orders vacated as to J.C.W.,

Jr., and S.J.W., and remanded for further proceedings consistent with this

memorandum. Jurisdiction relinquished.

     Judge Murray joins the Memorandum.

     Judge Ott files a Concurring Statement


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2018




                                   - 33 -